DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 05/09/2022. Claims 1-20 are pending in the case. Claims 1, 12, and 17 are independent claims.

Response to Arguments
Applicant's amendments and arguments regarding 35 U.S.C. § 101 rejections of claims 1-20 are not persuasive. Applicant argues that the claims provide specific improvements in technology so as to be limited to a practical application that improves over the prior systems. (Amendment at page 11 et seq.). Examiner disagrees. The claims recite machine learning at such a high level that it does not appear that any specific improvement in technology is being advanced in a practical application that improves over the prior systems. Indeed, it appears that there is barely more than a recitation of “using machine learning” in the claim language. While the claim does briefly touch on clustering, before reverting to any generalized machine learning, “clustering” is a broad category such that the recited machine learning is merely being used as a tool generally linking the use of the judicial exception to a particular technological environment or field of use. (See MPEP 2106.05(f). Applicant further argues that the amended claims include several limitations that amount to significantly more than the alleged abstract idea. (Amendment at page 14). While the Examiner has addressed each additional element, Applicant fails to point to any specific limitations, either individually or as a combination, in the claims that provide this significantly more. Accordingly, Examiner respectfully maintains the rejections under 35 U.S.C. § 101.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of an apparatus.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: …generating, by… partitions observations of transaction parameters into a plurality of clusters of transactions, a first vertical list of a first set of transaction verticals for the first transaction and a second vertical list of a second set of transaction verticals for the second transactions, wherein the first vertical list comprises the first set of transaction verticals and a first plurality of numbers of the first transactions processed by the first account in each of the first set of transaction verticals, and wherein the second vertical list comprises the second set of transaction verticals and a second plurality of numbers of the second transactions processed by the second account in each of the second set of transaction verticals; determining… based on one or more associations between the first vertical list and the second vertical list, one or more degrees of separation between the first account and the second account based on the first transactions processed with the merchant by the first account and the second transactions processed with the merchant by the second account; determining one or more weights to apply to the first set of transaction verticals and the second set of transaction verticals based on the one or more degrees of separation; scoring, using the weighting and… the first set of transaction verticals for the first vertical list and the second set of transaction verticals for the second vertical list based on the first plurality of numbers of the first transactions processed by the first account and the second plurality of numbers of the second transactions processed by the second account; generating… a first merchant vertical list for the merchant based on scoring of the first vertical list and the second vertical list, wherein the first merchant vertical list comprises merchant transaction verticals for the first set of transaction verticals and the second set of transaction verticals.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): a system comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations; by a machine learning engine using a clustering operation (see also MPEP 2106.05(a), the use of basic machine learning does not result in an improvement to computer functionality, but merely relies on the processing capabilities of a computer to speed up a mental process (see FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)); does not show an improvement in other technology when analyzing information is done using conventional techniques and conventional computing functions being performed on said general purpose computer (see TLI Communications LLC v. AV Auto. LLC, 823 F.3d at 612-13, 118 USPQ2d at 1747-48)); by the machine learning engine (Id.); multiple iterations of an ML operation trained for the machine learning engine for data aggregation and reweighing from merchant vertical lists for a plurality of other merchants (Id.); using the machine learning engine (Id.); and creating, based on the first vertical list and the second vertical list, a data visualization of the first merchant vertical list with at least the first vertical list and the second vertical list (Id; mere instructions to apply an exception MPEP 2106.05(f)).
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving first transactions processed with a merchant by a first account associated with a first device and second transactions processed with the merchant by a second account associated with a second device (see CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) where mere data gathering is found in obtaining information about transactions using the Internet to verify credit card transactions);;transmitting the first merchant vertical list to the first device and the second device; processing a further transaction by the merchant with one of the first account or the second account (Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754); and modifying… the first merchant vertical list with the first account and the second account based on the processing the further transaction, wherein the modifying adjusts the data visualization of the first merchant vertical list based on the processing the further transaction (Id).
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): a system comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations; by a machine learning engine using a clustering operation (see also MPEP 2106.05(a), the use of basic machine learning does not result in an improvement to computer functionality, but merely relies on the processing capabilities of a computer to speed up a mental process (see FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)); does not show an improvement in other technology when analyzing information is done using conventional techniques and conventional computing functions being performed on said general purpose computer (see TLI Communications LLC v. AV Auto. LLC, 823 F.3d at 612-13, 118 USPQ2d at 1747-48)); by the machine learning engine (Id.); multiple iterations of an ML operation trained for the machine learning engine for data aggregation and reweighing from merchant vertical lists for a plurality of other merchants(Id.); using the machine learning engine (Id.); and creating, based on the first vertical list and the second vertical list, a data visualization of the first merchant vertical list with at least the first vertical list and the second vertical list (Id; mere instructions to apply an exception MPEP 2106.05(f)).
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving first transactions processed with a merchant by a first account associated with a first device and second transactions processed with the merchant by a second account associated with a second device (see CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) where mere data gathering is found in obtaining information about transactions using the Internet to verify credit card transactions);;transmitting the first merchant vertical list to the first device and the second device; processing a further transaction by the merchant with one of the first account or the second account (Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754); and modifying… the first merchant vertical list with the first account and the second account based on the processing the further transaction, wherein the modifying adjusts the data visualization of the first merchant vertical list based on the processing the further transaction (Id).
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
The claimed invention recites an abstract idea without significantly more.

Dependent claim 2 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: determining, using the machine learning engine, an association between a first vertical and a second vertical in the first merchant vertical list; and generating, by the machine learning engine, a recommendation rule based on the association.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 3 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: determining that the first vertical list comprises the first vertical; generating a recommendation associated with the second vertical based on the recommendation rule; and providing the recommendation to the first account.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 4 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the association comprises a highest number of shared transactions between the first vertical and the second vertical or a churn rate in the first vertical.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 5 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: updating the machine learning engine based on the response.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving a response to the recommendation from the first device
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving a response to the recommendation from the first device. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).

Dependent claim 6 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the second vertical list for the second account comprises the second vertical, and wherein the recommendation is further based on a peer similarity between the first account and the second account.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 7 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the recommendation is further based on a peer similarity between the first account, the second account, and a third account, wherein a third vertical list for the third account comprises the second vertical, wherein the first vertical list and the second vertical list share the first vertical, and wherein the second vertical list and the third vertical list share a third vertical.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 8 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the recommendation rule groups the first vertical with the second vertical and identifies the second vertical to the machine learning engine based on a threshold number of transactions by one of the first account, the second account, or a third account in the first vertical.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 9 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: updating the first merchant vertical list based on the first aggregated vertical list and the second aggregated vertical list.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving, from the first account, a first aggregated vertical list for the first account, wherein the first aggregated vertical list comprises the merchant vertical list aggregated with a second merchant vertical list received by the first account from a second merchant; and receiving, from the second account, a second aggregated vertical list for the second account, wherein the second aggregated vertical list comprises the merchant vertical list aggregated with a third merchant vertical list received by the second account from a third merchant.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving, from the first account, a first aggregated vertical list for the first account, wherein the first aggregated vertical list comprises the merchant vertical list aggregated with a second merchant vertical list received by the first account from a second merchant; receiving, from the second account, a second aggregated vertical list for the second account, wherein the second aggregated vertical list comprises the merchant vertical list aggregated with a third merchant vertical list received by the second account from a third merchant. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).

Dependent claim 10 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: performing a plurality of iterations of receiving aggregates of a plurality of vertical lists from the first device and the second device until a maximum number of iterations.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 11 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the determining the first merchant vertical list is based on a merchant vertical weight applied to each of the merchant transaction verticals, wherein the updating the first merchant vertical list is based on the merchant vertical weight, and wherein the first merchant vertical list further comprises a third plurality of numbers of the first transactions and the second transactions in each of the merchant transaction verticals ranked based on the scoring.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Independent claim 12 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of a process.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: a method comprising:… determining, by… partitions observations of transaction parameters into a plurality of clusters of transactions, a vertical list based on the transaction data, wherein the vertical list comprises a first number of the transactions in each of the set of verticals by the plurality of users; determining… based on one or more associations between the first vertical list and the second vertical list, one or more degrees of separation between the plurality of users and the first entity based on the transactions; determining one or more separation weights to apply to the set of verticals based on the one or more degrees of separation; weighting the vertical list based on a weight applied to the first number for the each of the set of verticals and the one or more separation weights; scoring, using the one or more weights and… the each of the set of verticals based on the first number of the transactions in each of the set of verticals by the plurality of users; ranking the set of the verticals in the vertical list based on the scoring;… updating the vertical list based on the aggregated vertical list from each of the users; processing a further transaction by one of the plurality of users and the first entity for the items provided by the first entity in the set of verticals; and modifying… the vertical list based on the processing the further transaction, wherein the modifying adjusts the data visualization of the vertical list based on the processing the further transaction.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): by a machine learning engine using a clustering operation (see also MPEP 2106.05(a), the use of basic machine learning does not result in an improvement to computer functionality, but merely relies on the processing capabilities of a computer to speed up a mental process (see FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)); does not show an improvement in other technology when analyzing information is done using conventional techniques and conventional computing functions being performed on said general purpose computer (see TLI Communications LLC v. AV Auto. LLC, 823 F.3d at 612-13, 118 USPQ2d at 1747-48)); by the machine learning engine (Id.); by the machine learning engine (Id.); the weight and multiple iterations of an ML operation trained for the machine learning engine from additional vertical lists for a plurality of other users (Id.); using the machine learning engine (Id.); and creating, based on the vertical list, a data visualization of the vertical list with at least the set of verticals (Id; mere instructions to apply an exception MPEP 2106.05(f)).
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): accessing transaction data, wherein the transaction data comprises data associated with transactions between a plurality of users and a first entity for items provided by the first entity in a set of verticals; transmitting the vertical list to a computing device associated with each of the users; and receiving, from the computing device associated with each of the users, an aggregated vertical list, wherein the aggregated vertical list comprises the vertical list and an additional vertical comprising a second number of additional transactions with a second entity by the each of the users; and modifying… the first merchant vertical list with the first account and the second account based on the processing the further transaction, wherein the modifying adjusts the data visualization of the first merchant vertical list based on the processing the further transaction (Id.); and modifying, using the machine learning engine, the vertical list based on the processing the further transaction, wherein the modifying adjusts the data visualization of the vertical list based on the processing the further transaction (Id).
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): by a machine learning engine using a clustering operation (see also MPEP 2106.05(a), the use of basic machine learning does not result in an improvement to computer functionality, but merely relies on the processing capabilities of a computer to speed up a mental process (see FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)); does not show an improvement in other technology when analyzing information is done using conventional techniques and conventional computing functions being performed on said general purpose computer (see TLI Communications LLC v. AV Auto. LLC, 823 F.3d at 612-13, 118 USPQ2d at 1747-48)); by the machine learning engine (Id.); by the machine learning engine (Id.); the weight and multiple iterations of an ML operation trained for the machine learning engine from additional vertical lists for a plurality of other users (Id.); using the machine learning engine (Id.); and creating, based on the vertical list, a data visualization of the vertical list with at least the set of verticals (Id; mere instructions to apply an exception MPEP 2106.05(f)).
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): accessing transaction data, wherein the transaction data comprises data associated with transactions between a plurality of users and a first entity for items provided by the first entity in a set of verticals; transmitting the vertical list to a computing device associated with each of the users; and receiving, from the computing device associated with each of the users, an aggregated vertical list, wherein the aggregated vertical list comprises the vertical list and an additional vertical comprising a second number of additional transactions with a second entity by the each of the users; and modifying… the first merchant vertical list with the first account and the second account based on the processing the further transaction, wherein the modifying adjusts the data visualization of the first merchant vertical list based on the processing the further transaction (Id.); and modifying, using the machine learning engine, the vertical list based on the processing the further transaction, wherein the modifying adjusts the data visualization of the vertical list based on the processing the further transaction (Id).
The claimed invention recites an abstract idea without significantly more.

Dependent claim 13 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: wherein the weight is selected by the first entity or determined by a service provider for the first entity, and wherein the weight is applied to each of the first number of the transactions.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 14 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: determining, by the machine learning engine, a plurality of recommendation rules based on the vertical list, wherein the plurality of recommendation rules identify groups of the set of verticals in the vertical list based on the transactions sharing common users.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 15 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: determining one of the groups for a user based on a transaction history for the user in the one of the groups; determining, by the machine learning engine, a shared vertical within the one of the groups based on the vertical list and the plurality of recommendation rules; and providing a recommendation for an item associated with the shared vertical.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 16 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the one of the groups is determined based on a most common vertical for the user in the transaction history, and wherein the shared vertical is a next highest rated vertical in the one of the groups.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Independent claim 17 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of an article of manufacture.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: compiling, by… a service provider… partitions observations of transaction parameters into a plurality of clusters of transactions, a merchant vertical transaction list for a first merchant, wherein the merchant vertical transaction list comprises a first vertical having a first number of transactions processed by the first merchant and a second vertical having a second number of transactions processed by the first merchant; determining,… based on the merchant vertical transaction list and one or more relationships between the first vertical and the second vertical, one or more degrees of separation between the first vertical and the second vertical based on transactions from each of the first vertical and the second vertical; determining one or more separation weights to apply to the merchant vertical transaction list based on the one or more degrees of separation; generating, by the service provider, a weighted merchant vertical transaction list based on a weight applied to the first number, the second number, and the one or more separation weights; scoring, using the one or more separation weights and… the weighted merchant vertical transaction list based on the first number of transactions and the second number of transactions processed by the first merchant; ranking the weighted merchant vertical transaction list based on the scoring;… determining, by the service provider using the machine learning engine, a recommendation rule for the user based on the weighted merchant vertical transaction list; determining, by the machine learning engine, a recommendation for the user based on the weighted merchant vertical transaction list and the recommendation rule.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations; by a machine learning engine of a service provider using a clustering operation (see also MPEP 2106.05(a), the use of basic machine learning does not result in an improvement to computer functionality, but merely relies on the processing capabilities of a computer to speed up a mental process (see FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)); does not show an improvement in other technology when analyzing information is done using conventional techniques and conventional computing functions being performed on said general purpose computer (see TLI Communications LLC v. AV Auto. LLC, 823 F.3d at 612-13, 118 USPQ2d at 1747-48)); by the machine learning engine (Id.); using the machine learning engine (Id.); and creating, based on the weighted merchant vertical transaction list, a data visualization of the first weighted merchant vertical list with at least the first vertical list and the second vertical list (Id; mere instructions to apply an exception MPEP 2106.05(f)).
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): sending, by the service provider, the weighted merchant vertical transaction list to a device of a user; processing a further transaction by the first merchant with the user (Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754); and modifying… the weighted merchant vertical transaction list based on the processing of the further transaction, wherein the modifying adjusts the data visualization of the first merchant vertical list based on the processing the further transaction (Id).
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): ): a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations; by a machine learning engine of a service provider using a clustering operation (see also MPEP 2106.05(a), the use of basic machine learning does not result in an improvement to computer functionality, but merely relies on the processing capabilities of a computer to speed up a mental process (see FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)); does not show an improvement in other technology when analyzing information is done using conventional techniques and conventional computing functions being performed on said general purpose computer (see TLI Communications LLC v. AV Auto. LLC, 823 F.3d at 612-13, 118 USPQ2d at 1747-48)); by the machine learning engine (Id.); using the machine learning engine (Id.); and creating, based on the weighted merchant vertical transaction list, a data visualization of the first weighted merchant vertical list with at least the first vertical list and the second vertical list (Id; mere instructions to apply an exception MPEP 2106.05(f)).
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): sending, by the service provider, the weighted merchant vertical transaction list to a device of a user; processing a further transaction by the first merchant with the user (Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754); and modifying… the weighted merchant vertical transaction list based on the processing of the further transaction, wherein the modifying adjusts the data visualization of the first merchant vertical list based on the processing the further transaction (Id). The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
The claimed invention recites an abstract idea without significantly more.

Dependent claim 18 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: wherein prior to the determining the recommendation rule, the operations further comprise:…aggregating, by the service provider, the user vertical transaction list with the weighted merchant vertical transaction list into an aggregated merchant vertical transaction list; and generating, by the service provider, a reweighted merchant vertical transaction list based on the weight applied to the aggregated merchant vertical transaction list, wherein the recommendation rule and the recommendation are further based on the reweighted merchant vertical transaction list.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving, by the service provider, a user vertical transaction list from the device of the user, wherein the user vertical transaction list comprises the weighted merchant vertical transaction list and a third vertical having a third number of transactions processed with a second merchant for the user.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving, by the service provider, a user vertical transaction list from the device of the user, wherein the user vertical transaction list comprises the weighted merchant vertical transaction list and a third vertical having a third number of transactions processed with a second merchant for the user. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).

Dependent claim 19 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: performing one or more additional iterations of the aggregating and the generating the reweighted merchant vertical transaction list prior to the determining the recommendation rule and the determining the recommendation.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 20 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: wherein prior to determining the recommendation rule, the operations further comprise: generating a plurality of recommendation rules including the recommendation rule by the machine learning engine, wherein the plurality of recommendation rules identifies associations for a propensity to purchase items between each vertical in the reweighted merchant vertical transaction list.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/Casey R. Garner/Examiner, Art Unit 2123